DISCIPLINARY PROCEEDINGS
PER CURIAM.*
Respondent, an attorney licensed to practice law in Maine and Louisiana, was the subject of bar discipline proceedings in Maine involving ten complaints based on his neglect of legal matters entrusted to him.1 On August 11, 1995, the Supreme Judicial Court of Maine suspended respondent from the practice of law for a period of one year, with reinstatement conditioned upon restitution and other conditions, such as seeking counseling and treatment for his avoidance problem.
On the showing made by disciplinary counsel regarding the disciplinary proceedings in the State of Maine, and considering that respondent was given thirty days to respond to disciplinary counsel’s filing, but did not do so, and in light of the provisions of La.Sup. Ct. Rule XIX, § 21 regarding reciprocal discipline, it is the decision of the court that the same discipline imposed in Maine be imposed in Louisiana. Accordingly, it is ordered that Gordon Pearse Gates is suspended from the practice of law in Louisiana for a period of one year, under the same terms as his suspension from the practice of law in Maine.

 Johnson, J. not on panel. Rule IV, Part 2, § 3.


. Six of these involved domestic matters, one involved a title search, one involved a criminal charge of illegal attachment of a license plate, one involved an appeal of a murder conviction, and one involved a collection matter.